Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the IDS filed 06/07/2022. Claims 1-15 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, Examiner deems an in-vehicle device comprising: processing circuitry configured to: receive request information from an external server to request transmission of pieces of vehicle information via a communication network: collect the pieces of vehicle information from devices in a vehicle based on the received request information; accumulate, in a non-transitory memory, the collected pieces of vehicle information; and transmit the pieces of vehicle information accumulated in the memory to the external server, wherein, when a remaining capacity of the memory becomes smaller than a threshold, the processing circuitry is further configured to accumulate, in the memory, vehicle information with a high priority by removing vehicle information with a low priority from the pieces of vehicle information, wherein the in-vehicle device transmits, to the external server, information to demand the request information, and when the external server receives, from the in-vehicle device, the information to demand the request information, the external server is configured to transmit the request information to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a prioritized memory scheme for an in-vehicle device wherein the in-vehicle device transmits, to the external server, information to demand the request information. 
Claim(s) 2-6, and 8 and 10-15 depend(s) from claim(s) 1 and 7, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669